UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6131



SCOTLAND EUGENE WILLIAMS,

                                              Plaintiff - Appellant,

          versus


JACK KAVANAUGH; LEWIS STEWART, Warden; DONNA
HANSEN, Captain; DARRYL PUGH, Corporal,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-01-
474-AMD)


Submitted:   May 16, 2002                     Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scotland E. Williams, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Gloria Wilson Shelton, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Scotland      E.    Williams    appeals    the   district   court’s     order

denying   relief    on    his   42   U.S.C.A.    §    1983   (West   Supp.   2001)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.                Accordingly, we affirm on

the reasoning of the district court.             See Williams v. Kavanaugh,

No. CA-01-474-AMD (D. Md. Dec. 17, 2001).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                        AFFIRMED




                                        2